NOTICE OF ALLOWABILTY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/11/2021 has been considered by the examiner. The claims are still deemed allowable for the reasons set forth below. 

Allowable Subject Matter
Claims 1-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claims 1-18 and 20 is the recitation in amended claim 1 of an olefinic block copolymer containing ethylene and an alpha-olefin having 6 to 12 carbon atoms.
The closest prior art is Su et al. (US 2010/0099784). 
Su et al. teach a thermoplastic elastomer material, used to produce a foaming material for footwear (paragraph [0040]), comprising a hydrogenated styrenic/conjugated diene copolymer in a range of 5 to 35% by weight (paragraph [0025]); at least one of an acetate copolymer and an acrylate copolymer in a range of 3 to 30% by weight; and from 20 to 60% by weight of a polyolefin. See abstract. Particular examples of hydrogenated styrenic/conjugated diene copolymer are SEBS and SEEPS. See paragraphs [0044]-[0045]. The SEBS and SEEPS block copolymers used in Su et al. have a first and third “A” block (styrene) and second “B” block located between the first and third blocks, wherein the first block is aromatic and the second block comprises an aliphatic polymer having ethylenically unsaturated groups (polymerized butadiene) attached thereto.  Su teaches the available unsaturated double bonds of a polymeric unit of the conjugated diene is under 10% (paragraph [0044]) and therefore are present meeting the limitation having ethylenically unsaturated groups present. 
Su et al. further teaches that the polyolefinic materials used in the invention include ethylene vinyl acetate, ethylene-butylacrylate, ethylene-α-olefin copolymer, and combinations thereof. The recited amounts of these materials are 3 to 30wt% EVA, 3 to 30wt% ethylene-butylacrylate (see abstract which discloses that at least one of an acetate and an acrylate copolymer are present in an amount of 3 to 30wt%); and 20 to 60wt% polyolefin. The butyl group of the butyl acrylate of the ethylene butyl acrylate copolymer corresponds to an aliphatic side chain. The ratio of EVA to olefinic block copolymer in Su et al. is a range of from about 0.6 to 6. The amount of hydrogenated styrenic/conjugated diene copolymer of Su et al. is 5 to 35% by weight, meaning if a combination of two is used, one of ordinary skill in the art would recognize that any amount of each copolymer may be used as long as the total was 5-35 wt%. In other words, given a mixture of two copolymer, the amount of the first copolymer will be greater than 0 up to 35 wt% and the amount of the second will be 35wt% to greater than 0wt% with the proviso that at least 5 wt% minimum (in total) of both is present. This results in a ratio of one (meeting the instantly claimed thermoplastic elastomeric block copolymer) to the other (meeting the instantly claimed olefinic block copolymer) of about 1/35 to about 35/1, or about 0.03 up to about 35. 
It is noted that the materials of Su et al. are foamed and comprise a crosslinking agent (paragraph [0047]) and crosslinked products. This means Su et al. comprises the crosslinked reaction product the composition described above, the crosslinked and foamed reaction product of which is used to produce footwear (paragraph [0040] - [0041]).
The thermoplastic elastomeric foaming materials of Su et al. comprise at least one additive including a foaming agent and a crosslinking agent. See paragraph 14. Examples of the foaming agent include azodicarbonamide (paragraph [0014]), which is a chemical blowing agent. 
The products formed using the thermoplastic elastomer foaming material of Su et al. have an energy of return of 60% or 65%. See Table 4. 
Su fails to disclose an olefinic block copolymer containing an alpha-olefin having 6 to 12 carbon atoms. It would not have been obvious, based on the teachings of Su, to include an olefinic block copolymer containing ethylene and an alpha-olefin having 6 to 12 carbon atoms. The ethylene-α-olefin copolymers of Su et al. are not block copolymers, and Su et al. fail to teach α-olefins falling in the claimed range. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338.  The examiner can normally be reached on 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA B BOYLE/Primary Examiner, Art Unit 1766